                         EXHIBIT H




Case 3:17-cv-00072-NKM-JCH Document 529-8 Filed 07/23/19 Page 1 of 3 Pageid#: 5953
From: Michael Bloch
Sent: Wednesday, June 26, 2019 11:54 AM
To: eli.f.mosley@gmail.com
Subject: RE: Sines v. Kessler ‐ Hearing Date

Mr. Kline,

We have not heard back from you regarding your availability for a court conference on July 2 at 12:00 pm. As you can
see from the Court’s order, your presence at the hearing is required. I plan to write to the Court today at 4:00 pm to
notify the Court as to the parties’ availability for the hearing. Please let me know before then whether that date and
time works for you. If I have not heard from you before 4:00 pm, I will let the Court know that as well.

Michael Bloch | Kaplan Hecker & Fink LLP
Counsel
350 Fifth Avenue | Suite 7110
New York, New York 10118
(W) 929.367.4573 | (M) 646.398.0345
mbloch@kaplanhecker.com


From: Michael Bloch
Sent: Tuesday, June 25, 2019 3:40 PM
To: eli.f.mosley@gmail.com
Subject: Sines v. Kessler ‐ Hearing Date

Mr. Kline,

The Court has asked that the parties coordinate dates for a telephonic conference. In case you did not receive it, the
Court’s Order – which is the subject of the upcoming conference – is attached. July 2, 2019 at 12:00 pm appears to be
the most convenient time and date for all parties and the Court. I would like to respond to the Court today to confirm
that time and date for the hearing. Can you confirm that July 2 at 12:00 pm works for you? Thanks.

Michael Bloch | Kaplan Hecker & Fink LLP
Counsel
350 Fifth Avenue | Suite 7110
New York, New York 10118
(W) 929.367.4573 | (M) 646.398.0345
mbloch@kaplanhecker.com


   Case 3:17-cv-00072-NKM-JCH Document 529-8 Filed 07/23/19 Page 2 of 3 Pageid#: 5954
This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




    Case 3:17-cv-00072-NKM-JCH Document 529-8 Filed 07/23/19 Page 3 of 3 Pageid#: 5955
